Citation Nr: 1408968	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2009 and March 2010 rating decisions.

In June 2009, the RO denied a rating in excess of 30 percent for bronchial asthma.  In November 2009, the Veteran submitted private medical records regarding the severity of his bronchial asthma.  In the  March 2010 rating decision, the RO continued to deny the Veteran's claim for a rating in excess of 30 percent for bronchial asthma, as well as denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) with respect to the 30 percent rating for bronchial asthma in March 2010.  The RO issued a statement of the case (SOC) in July 2010, and, in  August 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), and the RO issued a supplemental statement of the case (SSOC) in September 2010.  

After receiving additional medical evidence, in September 2013. the RO issued another rating decision in September 2013, denying a rating in excess of 30 percent for bronchial asthma, as well as a TDIU.  

As for the characterization of the appeal, the Board notes that Veteran has not appealed the denial of a TDIU.  Moreover, the Veteran has other service-connected disability, and the TDIU was not sought specifically for the disability currently under consideration..  As the matter of the Veteran's entitlement to a TDIU is, thus, not considered a component of the claim for higher rating on appeal (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), the only matter on the appeal is that set forth on the title page.  Cf. Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding, that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. 24 Vet. App. at 315.  
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  That file has been reviewed in connection with this claim.

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when  further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted. 

The Veteran has been assigned a 30 percent disability rating for his service-connected bronchial asthma.  He contends that his disability is more severe than what is represented by a 30 percent rating.

Because there are potentially pertinent, outstanding records referenced in the record, the Veteran's claim must be remanded for compliance with VA's duty to assist the Veteran in substantiating his claim.  Specifically, VA treatment records dated in August 2013 note that pulmonary function tests (PFTs) were performed on August 31, 2010.  No such test results have been associated the claims file.  Although the August 2013 VA treatment records note that the PFTs revealed an obstructive pattern with moderate impairment, this description is not sufficient for rating purposes.  Under 38 C.F.R. § 4.97, Diagnostic Code 6602 requires PFT results in terms of the Veteran's FEV-1, FVC, and FEV-1/FVC ratio.  Thus, the report of the August 31, 2010 PFT testing must be obtained and associated with the claims file.

Also, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) Dallas, Texas, dated from August 2013; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Dallas VAMC, dated since August 2013.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

To ensure that all due process requirements are met, and the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or to otherwise obtain a medical opinion in connection with the claim, if appropriate), prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all VA records of evaluation and/or treatment of the Veteran, to specifically include an August 31, 2010 PFT report and any additional records from the Dallas VAMC (dated since August 2013).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain a medical opinion in connection with the claim, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


